
	
		III
		111th CONGRESS
		2d Session
		S. RES. 395
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2010
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			January 25, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  founding of the Colorado National Guard.
	
	
		Whereas, on January 23, 1860, the history of the Colorado
			 National Guard began when the first General Assembly of the Jefferson Territory
			 authorized the formation of 2 independent militia companies, the Jefferson
			 Rangers and the Denver Guards, both of which were disbanded after the Colorado
			 Volunteers were established as the official Colorado Territorial
			 Militia;
		Whereas after Colorado became a State in 1876, the
			 Colorado State Militia was activated on dozens of occasions to protect public
			 rights, safety, and property;
		Whereas during World War I, nearly all units of the
			 Colorado National Guard were called into service, serving as replacements on
			 the front lines as well as carrying out crucial artillery support roles in most
			 of the major campaigns near the end of the war;
		Whereas during World War II, Colorado National Guard units
			 served in both the European and Pacific theaters, providing crucial indirect
			 fire support throughout the Pacific, significantly contributing to the invasion
			 of Italy and southern France, and partaking in the liberation of the Dachau
			 concentration camp in April 1945;
		Whereas a year prior to the establishment of the United
			 States Air Force in September 1947, the 120th Tactical Reconnaissance Squadron
			 (Fighter) was federally recognized and redesignated as the 120th Fighter
			 Squadron (Single-Engine), thus becoming the first federally recognized unit of
			 the Air National Guard;
		Whereas the Colorado National Guard was called into
			 Federal service in 1950 during the Korean War and in 1961 during the Berlin
			 Crisis;
		Whereas in 1968, the 120th Tactical Fighter Squadron of
			 the Colorado Air National Guard became one of the first Air National Guard
			 units to be mobilized and the first of 4 fighter units to be deployed for
			 combat operations in the Vietnam War;
		Whereas in 1990 and 1991, the Colorado National Guard was
			 called into Federal service to support Operation Desert Shield/Storm in the
			 Persian Gulf and enforce the United Nations-mandated no-fly zone over Iraq
			 during Operations Northern and Southern Watch;
		Whereas the Colorado National Guard was called into
			 Federal service in 1994 to help provide stability in Haiti and in 1999 as part
			 of Operation Joint Forge in the Balkans;
		Whereas in recent years, the Colorado National Guard has
			 supported various anti-drug and search-and-rescue missions and assisted the
			 citizens of Colorado during numerous natural disasters and State
			 emergencies;
		Whereas hours after the attack on the World Trade Center
			 and the Pentagon on September 11, 2001, the Colorado National Guard was
			 activated to bolster airport security at 14 major airports across the State and
			 the Pueblo Chemical Depot, with Colorado Guardsmen, as part of Operation Noble
			 Eagle, launching the first defensive aircraft over the city of Denver within
			 minutes of the terrorist attacks and initiating the Air Sovereignty Alert
			 mission, which continues today with airmen and aircraft on alert 24 hours a
			 day, 365 days a year, to protect our Nation from aerial threats;
		Whereas since September 11, 2001, more than 6,500 Colorado
			 National Guard members have served in Iraq and Afghanistan in support of
			 Operations Iraqi Freedom and Enduring Freedom, with more than 550 Colorado
			 National Guard members currently deployed in support of both missions and
			 another 160 members preparing for mobilization;
		Whereas the 3rd Battalion of the 157th Field Artillery
			 Regiment, which traces its lineage back to the Civil War, is currently deployed
			 in support of Operation Iraqi Freedom and is the largest Colorado Army National
			 Guard unit to deploy since World War II;
		Whereas in 1985, the Colorado National Guard established
			 the High-Altitude Army Aviation Training Site (HAATS) to instruct rotary wing
			 aviators on how to better operate in hostile, high-altitude, and power-limited
			 environments;
		Whereas HAATS is the only United States military school
			 teaching such specialized techniques and has provided critical training to
			 helicopter aviators in Iraq and Afghanistan;
		Whereas in 1993, the Colorado National Guard was among the
			 first to form a partnership under the auspices of the State Partnership Program
			 with the Republic of Slovenia, and in 2002, formed a second partnership with
			 the Hashemite Kingdom of Jordan;
		Whereas the more than 3,700 citizen soldiers of the
			 Colorado Army National Guard are based in 20 communities across Colorado, and
			 the more than 1,500 citizen airmen of the Colorado Air National Guard are based
			 at Buckley Air Force Base in Aurora, Colorado, as well as in Greeley and
			 Colorado Springs, Colorado;
		Whereas the citizen soldiers and airmen of the Colorado
			 National Guard have served with courage and selflessness and have earned the
			 respect and gratitude of Coloradans and all Americans; and
		Whereas the Colorado National Guard continues to build on
			 its heritage as a ready, reliable, and relevant community-based force that is
			 always ready and always there, whether to protect our homeland against attacks,
			 to support civil authorities, or to defend freedom overseas: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 150th anniversary of the founding of the Colorado National Guard and its
			 exemplary service to the State of Colorado and the Nation;
			(2)thanks the
			 members of the Colorado National Guard and their families for their service and
			 their sacrifice on behalf of the State of Colorado and the Nation;
			(3)pledges its
			 continued support in providing the Colorado National Guard with the resources
			 necessary to ensure its readiness to perform State and Federal missions;
			(4)expresses
			 condolences to the families of those members of the Colorado National Guard who
			 made the ultimate sacrifice and gave their lives while serving in the Colorado
			 National Guard; and
			(5)honors the
			 dedication of the members of the Colorado National Guard who play a central
			 role in protecting the United States and the freedoms and liberties of its
			 citizens.
			
